» Case 2:19-mj-00548-DUTY Document 3 Filed 03/01/19 Pagelof3 Page ID #:53

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
2 SGMIOSYS 02/20fro1q @ Ob00S | 1A ocHod

 

Inventory made in the presence of :

S/n TAWES SapoeLs

 

Inventory of the property taken and name of any person(s) seized:

[Please provide a description that would be sufficient to demonstrate that the items seized fall within the items authorized to be
seized pursuant to the warrant (e.g., type of documents, as opposed to “miscellaneous documents”) as well as the approximate
volume of any documents seized (e.g., number of boxes). If reference is made to an attached description of property, specify the
number of pages to the attachment and any case number appearing thereon. ]

SEE ATTACHED /MVEW7RY a ATF RECEIPT fie PROPERTY

 

Certification (by officer present during the execution of the warrant)

 

I declare under penalty of perjury that I am an officer who executed this warrant and that this inventory is correct and
was returned along with the original warrant to the designated judge through a filing with the Clerk's Office.

Date: OL feo// FY a Gwe L/L LA. LY,

Executing officer's signature

KECALOMD AT FE TEO

Printed name and title

 

 

 

 

AUSA: Nare:sks
‘

U.S. Department of Justice
Bureau of Alcohol, Tobacco, Firearms and Explosives

ot (FMRI O0OSSS

- Case 2: 19- mj- j-00548- DUTY Document 3 Filed 03/01/19 Page 2 of 3 Page ID #:54

Receipt for Property and Other Items

 

Case/Inspection Number _| Case/Inspection Title

Page of /—

 

 

Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

FRYE: 1B-OD2.Y OC {108 Dew ch. An oA
Taken from: (name, title, address, if. oppreprie) Recipient: (name, title, address, if appropriate)
Se . . D2) 4
30% Porciil Ave, SOC iO, Robey ATE
5 ‘5 FU
i 4A 45 3 , Je 2
Lidia dee fod f dys Of © / 73
e * . .
Location of Transfer or Seizure , ‘ Basis for Transfer or Seizure of Items: ;
Ne waa fs ey a Cou e_ fe nn fd je CG, [ wed Oe é me bee 4g OV Eee a
Amount or Quantity Description of Item(s)
4h \ . 2 . 2 - : . /
‘ (1) C. leur { leat: ce Dears Bre Ne A Le. ne teat bho, { wf 6 Ste + be ‘a
My JS / JIS/ 6 7 | os
Ce ly. Loo, 269 5S ths le cle vr bee be i L a the ban phn €
ey , } : f | -
7a a po S Dit eg fet bee é = £, fog & be i
‘4 ~~
wn al f Q Ave 2
* \ “ J wd
o po . ) i.
f \ EEE Sa te) Abn. bes. ed bec Salle ee any ts stat bg © fe 2 8 ir f & CB Mee bgt op CoP Y Ove,
t ate ao
Ps A 3) ) )
) * “ r cakes fo “fl op,
De drs fe £ eh Fy Oy te The Ge A 2D ee
3 I~
= 2 COPS be et Co he} CE IF 3 zx OE. bene L,
fe a. { 4 a | Vy. \ ob ON Famed 1%
(2) Ma 4 | Es Oe by Oe: m ia Le rue aa 24 betes Ge { ke ge Ce cd eo bes rors east
~ f a on “ye Beet y
i? f. von Ov ate _ . ij we —
(ned hoe £ t bd L. 38. CF .9t © Ftp Ave /f Ave. . ne to
e ’ “ co J.
. f Oh Powe ) “ A - oot -
wittic eo fe FOE PL bys tabby cs leo al ae we
~ ? “ XQ ve oS
gf fe.
# f ) : j = P * ~
L Buss tat © S Cas p) ¢ Plo f, ce be Ey ba Sf bea Spee C6 Ee reds, Phase 7
yo sa ~ aly ébotL Pend | L
Ye oe & 4 sel in Cla Oy th / tote T O36 ines,
y bs £.~ Y - oY pe pf SS i j * tuto po’ Lem
Hey Ke he wk. és f } wf Oke ee
df \

: = wa . 7 Jos
(i é ‘bee L PL AD. Lu, © < Ws Poe be . Cota bi a ee massed fe be 2 hte Lue f Le Pein to b
KL yi tad 2? f 5 J re) / \ T 7 =

( a) } jan Gbtat ¢ wt 2 eoreee j-
he a
eon SA
\ a
X oo i 4
Ly > < a“ « ex mt snus 5
te } Ole: lv weptel Se fi iter L O: - bn f See ( A eo soidhe Hap thee dhe Z ile
~ a jQ /
“ -) > ) - . f/f...
Pie ee 4, PX one [en Caer te © Of ALG E-
I hereby acknowledge receipt of the above item(s) into my custody. \ ~
Received by: (signature) 4 Date
ED Lf ~ 2 4 ‘G Ly “2 ‘ be. ( { i\ yf a,
DCH OA Li ses DeQ 347 “é® (i UN\ gw RA 2069
Transforred I by: (signature if appropriate) “ Date Witnessed by; Jetta ep Se Date’
* | dé wo LG Fo ph As -
- YF x bere Sa fre Je. ee Vals = a Lo © “4 tony, “. Ae é o> / 2 fo oe j aH
3 77 va f ,

(Guo U.S. GOVERNMENT PRINTING OFFICE: 2009-349-461/41101

ATF Form 3400. 23
Revised March 2005

 
of

Page — of A

* Case 2:19-mj-00548- DUTY Document, 3 Filed 03/01/19 Page 3 of 3 Page ID #:55

US. Department of Justice

Bureau of Alcohol, Tobacco, Firearms and Explosives

ELL ae

Receipt for Property and Other Items

 

Case/Inspection Number

PY Ros $f ef?

 

 

~ dO,

Case/Inspection Title

06 HOA

 

Office

 

DoATA) 44/4

 

’ Taken from: (name, title, address, if appropriate)

 

OMe ga ke 4 Ly BO & :
Amount or Quantity Description of Item(s) . ie
(Co i ? £> TN yee Pe 1 te ble £silk SCPE
l / aan
. . oe
-
a
4
ail
ae
xO
eo
a
a
an :
a i
a
a
a
a
>
a
ee
we
“
vn &
o_o
ai > a °
f ee <
£ \e- “
ty vara
fe MJ v x
PAN |
L-
re
om ‘ é os
SoS .
=
fh aa LO
KOZ
fy
7
a
“
/ “
oo <
I hereby acknowledge receipt of the above item(s) into my custody.
Received by: (signature) Date
£ . * . £ 4 “
ie ctx os \, Otc HoaA, LU SAA 2 fA), R) . 4
xX J yng tla. ‘ = ly
Tr ee et if appropriate) Date Witnessed by, (signature) 4 Tat
af f tl a a5
LZ . LE cannon Apppe,| ~~ tee Cu ee AILS 2/20 fs
af a os a Bea é fe ee T
“" Gue} U.S. GOVERNMENT PRINTING OFFICE: 2009-349-461/41101 ATF Form 3400. 23

S308 WAORRILL AVE.

Leff (TITER, CA) P06 BE

Location of Transfer or Seizure

  

yin &

“N60 4He4 RaBEx®

J DPOB By “oe (p=

pain (name, title, address, if appropriate)

AT FF

Basis for Transfer or Seizure of Items:

EE DEAAL

 

eA AS LUA Ah 04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Revised March 2005

 
